Citation Nr: 0911191	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision, which denied service connection for chloracne and a 
November 2006 rating decision which granted service 
connection for PTSD and rated it as 30 percent disabling.  

In January 2009, a videoconference hearing was held before 
the undersigned Veterans Law Judge.  A transcript has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD manifests with sleep 
difficulty, thought and feeling avoidance of combat 
experiences, depression, irritability, hypervigilance, and 
exaggerated startle responses.  

2.  Chloracne was not incurred in or aggravated by service.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  Chloracne was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. 1101, 1110, 1111, 1112 (West 2002); 38 C.F.R. 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims of increased 
rating for PTSD and service connection for chloracne.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition to the claim of service connection for chloracne, 
the Veteran's rating claim arises from an initially-granted 
claim of service connection for PTSD.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date. See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in both service connection and initial ratings 
cases.  Id. (referring to service connection claims); see 
also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007)(referring 
to initial ratings cases).

Prior to initial adjudication of the Veteran's increased 
rating claim, a letter dated in May 2007 satisfied the second 
and third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

With respect to the Veteran's claim for initial rating, the 
Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess, and 
more recently in Goodwin v. Peake, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. 
at 484.  Further, the Veteran has neither alleged nor 
demonstrated that he has been prejudiced by defective VCAA 
notice.  Goodwin, 22 Vet.App. at 136; Dunlap, 21 Vet.App. at 
119.  Regarding the disability rating, VA requested and 
obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
any other evidence exists to support a higher disability 
rating.  Thus, the purpose of VCAA has been affected and any 
error is non-prejudicial.

With respect to the Veteran's service connection claim, the 
Ro failed to provide the Veteran notice of the second and 
third elements of the duty to notify.  Failure to provide 
pre-adjudicative notice of any of the notice elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the Veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The January 2005 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what is necessary to 
substantiate his claim.  See Quartuccio.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
July 2006 regarding his PTSD.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected PTSD since he was 
last examined.  See 38 C.F.R. § 3.327(a).  The Veteran argues 
his post-VA examination treatment records show that his PTSD 
is more severe than the initial 30 percent disability rating.  
However, disability ratings are not assigned based on the 
duration of a condition as reflected by continued treatment.  
Rather, it is the objective symptoms of the disability, such 
as occupational and social impairment, memory impairment, and 
personal appearance that guide VA's assignment of a rating.  
All these factors were completely addressed in the VA 
examination and remain correct evaluations of the Veteran's 
disability.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The July 2006 examination is an adequate base upon 
which the rating decision stands.  Both pre- and post-VA 
examination treatment records are consistent with the 
examination and thus, the Board finds that no further action 
is needed.

With respect to the service connection claim, the Veteran's 
VA treatment records and private medical records from reflect 
treatment for various skin disorders.  There is no indication 
that the Veteran has a disability of chloracne.  As these 
examinations are current, thorough and focus on the affected 
area, the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed 
disorder.  An examination is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Board reviews the Veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
Veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
The Veteran received consistent GAF scores of 50-55 during VA 
mental health appointments from June 2005 to February 2006, 
GAF scores of 55-60 during appointments dated April 2006 to 
June 2008, and a GAF score of 55 during a July 2006 VA 
examination.  These consistent scores show an impairment of 
social and industrial adaptability manifested by moderate 
symptoms.  

In his Form 9, the Veteran provided that his PTSD is worse 
than his current 30 percent rating as he is not able to work. 
 During the January 2009 hearing, the Veteran testified that 
he cannot enter certain stores, drive a car, or be near 
gunfire, firecrackers, or parades without triggering a panic 
attack.  

In a June 2005 VA mental health treatment note, the Veteran 
indicated that upon service discharge, he was a machinist 
until the 1980s, worked as a carpenter thereafter, and then 
did odd jobs.  He reported that he has good relationships 
with his friends, grandchildren, girlfriend, and siblings.  
He described his PTSD symptoms to include feelings of 
sadness, interrupted sleep, occasional nightmares and 
flashbacks, irritability, hypervigilence, and increased 
startle response.  The examiner noted that the Veteran was 
well-groomed, his thought process and thought content were 
congruent, and his cognitive function, insight and judgment 
were within normal limits.  The examiner assessed the Veteran 
with PTSD and depression and gave him a GAF score of 50-55.

During a July 2006 VA examination, the only in-service 
stressor reported at this examination was the knowledge that 
a close friend died in-service although the Veteran did not 
witness this event.  The Veteran reported that he does not 
have any specific re-experiencing or avoidance related to 
this stressor.  He again reported close relationships with 
his girlfriend of twenty years, friends, siblings and 
grandchildren. He described enjoying hobbies of working on 
old tractors and antiques.  The examiner noted that the 
Veteran was alert, oriented, casually dressed, and well-
groomed.  He denied suicidal or homicidal ideations, 
psychosis, delusions, memory loss, obsessive or ritualistic 
behaviors, or impaired impulse control.   The Veteran 
indicated reduced panic symptoms due to reducing his activity 
levels.  The Veteran described his mood as "pretty good," 
and maintained good eye contact, as well as had linear and 
goal directed thought processes.  The examiner assessed the 
Veteran with panic disorder, agoraphobia, and PTSD.   The 
examiner then opined that while panic attacks and agoraphobia 
can occur in persons with PTSD, the widespread nature of his 
agoraphobia and panic symptoms seemed well beyond what was 
expected with PTSD.  He also noted that the diagnosis of PTSD 
could not be based solely on the one reported in-service 
stressor event and gave the Veteran a GAF score of 55.  

The records reveal that the Veteran submitted to psychiatric 
treatment from June 2005 to June 2008.  The treatments 
largely focused upon finding appropriate anti-depressant 
medication to alleviate his depressive symptoms.  During a 
June 2008 appointment, the Veteran completed a PTSD checklist 
and the examiner assessed a score of 61.  In this checklist, 
the Veteran indicated that he becomes upset when reminded of 
a past stressful event, avoids activities that remind him of 
past stressful events, has lost interest in activities he 
once enjoyed, feels distant from others, irritable, and 
experiences sleep problems, hypervigilance, and exaggerated 
startle responses.  

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  However, the Board finds that a majority of his 
symptoms do not fall within the range of 50 percent rating.  
Specifically, there is no evidence that the Veteran has a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; has difficulty understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective relationships.

Conversely, the evidence shows a high level of social 
functioning.  See 38 C.F.R. § 4.130.  During his VA 
examination and psychological treatments, he described his 
relationships with his girlfriend and siblings as good.  He 
reported to have many close friends and enjoyed being with 
his grandchildren.  He reported that he enjoyed working on 
old tractors and antiques.  The record reveals the he 
generally functions satisfactorily with routine behavior, 
self-care and normal conversations.  While he does suffer 
from depressed mood, anxiety, and occasional panic attacks, 
the Veteran's ability to maintain interpersonal relationships 
and socialize on occasion, shows he is a socially functioning 
individual.  See 38 C.F.R. § 4.130, supra.

The Board finds that the criteria for a rating in excess of 
30 percent are not met. See 38 C.F.R. § 4.130, supra.  The 
record contains no evidence showing the Veteran is entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Service Connection

The Veteran contends that he suffers from chloracne as a 
result of herbicide exposure.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Service records indicate that the Veteran 
served in Vietnam from August 1968 to October 1970.  As such, 
the Veteran is presumed to have been exposed to an herbicide 
agent.  

The specified diseases for which presumptive service 
connection is available on the basis of herbicide exposure 
are: chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date of which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases.  
See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  As 
will be discussed below, medical records indicate that the 
Veteran was diagnosed with acne; however, he has never been 
diagnosed with chloracne.  Acne has not been added to the 
list of diseases associated with herbicide exposure.  Based 
on the law, the Veteran cannot benefit from the presumption, 
regardless of whether he was exposed to herbicides in 
service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  McCart 
v. West, 12 Vet.App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the Veteran has a current 
disability of chloracne.  As mentioned, proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that 
compensation only may be awarded to an applicant who has 
disability on the date of his application, not for past 
disability).  Most importantly, there is medical evidence of 
record discounting the notion that he currently has this 
disability. 

The Veteran contends that he has chloracne as a result of in-
service herbicide exposure.  However, there is no medical 
evidence or opinion of record that reflects a current 
diagnosis of this disability.  Service treatment records show 
the Veteran reported to treatment in November 1969 for two 
cysts.  However, no diagnosis made at that time.  The Veteran 
was treated for the cysts and there is no record that the 
Veteran submitted to further treatment for the cysts or 
another skin problem in service.  The Veteran's separation 
examination in March 1970 showed no complaints, 
abnormalities, or diagnosis referable to any skin problems.  
On examination, the Veteran's skin and lymphatics were 
normal.  

Private medical records show that from April 1973 to June 
1973, the Veteran submitted to treatment for cysts on his 
face and back.  His cysts were treated during this period of 
time.  However, he was not diagnosed with chloracne at that 
time.  

More recently, the Veteran has undergone numerous VA skin 
examinations from which he has never been diagnosed with 
chloracne.  At a May 2005 VA skin consultation, the examiner 
assessed the Veteran with clinical psoriasis, interdigital 
maceration, hyperhidrosis of the feet, and acne.  The 
examiner noted the veteran's self reported history that his 
acne had been resolved for three years after the use of his 
friend's antibiotics; it was also noted that it was inactive 
at the time of the examination.  The examiner referred to 
chloracne in his report, and provided that he could not rule 
out whether the Veteran had chloracne.  However, this note 
was at the request of the Veteran who wanted to document any 
problems with chloracne.  Medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The medical opinion here is speculative at best and 
can be afforded little probative weight.  

An August 2005 dermatology clinic note also indicates that 
the Veteran suffered from psoriasis, dermatophytosis, and two 
open comedones.  The examiner explained that he could not 
definitively relate these two comedones to chloracne since 
adults who have not been exposed to herbicide suffer from the 
same skin problems.  Again, this inconclusive opinion does 
not support the claim.  See Obert, supra.  Thereafter, the 
Veteran submitted to numerous skin examinations and 
consultations.  At no time did any examiner assess the 
Veteran with chloracne.  

During his video hearing, the Veteran testified that he 
experienced symptoms of oily skin which caused boils and acne 
to appear during service.  He testified that this occurred 
after he had come into contact with Agent Orange.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he had skin problems during service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, 
the Board finds the Veteran is competent to attest to his 
observations regarding oily skin and the occurrence of acne-
type symptoms in service. Layno, supra; 38 C.F.R. § 
3.159(a)(2).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the Veteran now claims that he has chloracne, the 
medical records do not reflect such a diagnosis.  The Board 
finds that the Veteran's statements regarding experiencing 
chloracne as a result of service are not competent and are 
not supported by any credible evidence, and thus are given 
limited probative value.  Buchanan, supra.  

Further, the Veteran submitted two third-party statements 
from his brother and his aunt indicating that he had not 
suffered from acne prior to enlistment but suffered from 
severe acne upon his return from Vietnam.  Again, these 
individuals are competent to provide statements relating to 
what they witness.  Layno, supra.  However, there is no 
indication that they are medically trained and thus they are 
not competent to render any medical opinions as to the 
etiology of the Veteran's skin problems.  Espiritu, supra.  
Similar to the Veteran's own lay statements, these statements 
are insufficient to show that the Veteran has a current 
disability of chloracne.

Thus, absent evidence of a current disability of chloracne, 
service connection for this condition cannot be granted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for type II diabetes 
mellitus. So there is no reasonable doubt to resolve in the 
veteran's favor, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to an initial rating in excess of 30 percent 
disabling for PTSD is denied.

Entitlement to service connection for chloracne is denied.  



____________________________________________
K.  PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


